EXHIBIT 10.1



Newell Rubbermaid Inc.
Amended Long-Term Incentive Plan
1.Grants. Under the terms and provisions of the Newell Rubbermaid Inc. 2010
Stock Plan as amended July 1, 2011 (the “Stock Plan”), the Organizational
Development & Compensation Committee (the “Committee”) of the Board of Directors
of Newell Rubbermaid Inc. (the “Company”), at any time and from time to time,
may grant awards based on shares of the Company's Common Stock, including
Restricted Stock Units, to eligible employees in such amounts as the Committee
shall determine. This Long Term Incentive Plan (“LTIP”) establishes a
methodology for determining awards of Restricted Stock Units under the Stock
Plan in 2012 and subsequent years to eligible employees with positions in Salary
Bands 6-10 (“Key Employees”). The Committee will grant Restricted Stock Units to
Key Employees pursuant to the guidelines set forth below.


2.Guidelines. The number of shares subject to Restricted Stock Units granted to
a Key Employee in 2012 and in subsequent calendar years as an LTIP award will be
determined as follows:
(a)
On or prior to March 31 of each applicable calendar year, the Committee will
determine:

(i)
For each Key Employee a target value expressed as a percentage of the Key
Employee's base salary rate as in effect on December 31 of the prior year, which
percentage will be based on the Key Employee's Salary Band as of December 31 of
the prior year (the “Target Value”).

(ii)
A comparator group of companies for purposes of determining the Company's
relative Total Shareholder Return (“TSR”) for the three-year performance period
beginning as of January 1 of the year in which this determination is made (the
“TSR Comparator Group”).

(b)
Of the Target Value determined for each Key Employee for each year:



(i)
Time-Based Restricted Stock Units. The Committee will authorize a Restricted
Stock Unit grant to each Key Employee for a number of shares of Common Stock
determined by dividing 40% of the applicable Target Value for such Key Employee
by the Fair Market Value of a share of Common Stock on the date of grant.

(ii)
Performance-Based Restricted Stock Units. The Committee will authorize a
Restricted Stock Unit grant to each Key Employee for a number of shares
determined by dividing 60% of the applicable Target Value for such Key Employee
by the Fair Market Value of a share of Common Stock on the date of grant. This
Restricted Stock Unit grant will be subject to the TSR Comparator Group analysis
as described in Section 2(c).

The grants described above will be made at the same time the Committee
determines the criteria described in Section 2(a), and will be based on a Key
Employee's Salary Band as of the December 31 of the prior year.
(c)
Following the completion of the applicable three-year performance period, the
Committee will determine the extent to which the TSR Comparator Group Target has
been achieved. The TSR will be calculated based on the following formula:

(Change in Stock Price) + (Dividends)
(Beginning Stock Price)


For this purpose, the beginning stock price will be the average closing stock
price (using the first trade date of the month, the last trade date of the
month, and the middle trading date of the month, which is typically the
fifteenth calendar day of the month, unless such day is not a trading day, in
which case then the very first trading day prior to the fifteen calendar day of
the month is used in the first month of the applicable performance period) and
the ending stock price will be the average closing price in the last month of
the applicable performance period.
The Committee will determine the Company's ranking in the comparator group based
on the TSR of




--------------------------------------------------------------------------------

EXHIBIT 10.1

the Company and of each other member of the TSR Comparator Group, and will
multiply the number of Restricted Stock Units subject to the TSR Comparator
Group by the applicable percentage set forth below:
Rankings


1st in TSR comparator group will result in 200%, with a reduction of 10
percentage points (1000 basis points) for each position below 1st through 19th
position (which would result in 10%). For any performance in 20th place or
below, the percentage shall be 0.


The resulting number is the adjusted number of Restricted Stock Units and thus
the number of shares of Common Stock actually issuable pursuant to the Key
Employee's Performance-Based Restricted Stock Unit grant.
If a member is added or deleted from the TSR Comparator Group during the
three-year performance period, such change will be made retroactively to the
beginning of such performance period. If the number of members of the TSR
Comparator Group changes, the Committee has the discretion to adjust the ranking
levels and percentages set forth in the table above.
No Restricted Stock Units described in Section 2(b)(iii) will be awarded
pursuant to this LTIP except on the basis of the attainment of the performance
criteria set forth above and in the amount specified herein; provided that the
Committee retains the discretion to reduce any amount of Restricted Stock Units
awarded hereunder, to reduce the number of shares awarded pursuant to Restricted
Stock Units or to terminate a Key Employee's participation in this LTIP. Except
as set forth in the Restricted Stock Unit Agreement, an individual who is not
employed by the Company or any of its affiliates on the date the Committee
determines performance goal achievement will not be eligible to receive the
Common Stock issuable pursuant to Restricted Stock Units.
3.Vesting. Except as otherwise specified by the Committee or as set forth in the
Restricted Stock Unit Agreement of a Key Employee, each Restricted Stock Unit
grant will be subject to a three-year cliff vesting schedule ending on the third
anniversary of the date of grant.


4.Dividends and Other Distributions. Key Employees residing in the United States
who hold Restricted Stock Units granted hereunder will be credited with an
amount equal to the regular cash dividends that would be paid with respect to
the underlying shares had they been issued (assuming that each Restricted Stock
Unit represents one share of Common Stock) while such Restricted Stock Units are
so held; provided that (a) the dividend equivalents attributable to Time-Based
Restricted Stock Units shall be paid in cash to the Key Employees at the time
the regular dividends are paid; and (b) in the case of Performance-Based
Restricted Stock Units, the dividend equivalents (i) shall be accumulated and
held until the end of the applicable vesting period, and (ii) except as
otherwise set forth in the Restricted Stock Unit Agreement, shall be subject to
adjustment as described in Section 2(c). The Committee shall have the discretion
to determine the time at which dividend equivalents described in this Section
4(b) are credited and the form in which they will be credited and paid. The
Committee may apply any other restrictions to any dividend equivalents that the
Committee deems appropriate. Without limiting the generality of the preceding
sentence, if the grant or vesting of Restricted Stock Units is intended to
qualify as performance-based compensation, the Committee may apply any
restrictions it deems appropriate to the payment of dividend equivalents
declared with respect to such Restricted Stock Units, such that the dividend
equivalents and/or the Restricted Stock Units maintain eligibility for the
performance-based exception under Code Section 162(m). Key Employees who reside
outside the United States will not be paid any dividends or dividend equivalents
with respect to any Restricted Stock Units granted hereunder.
 
5.Restricted Stock Unit Agreements. Each Restricted Stock Unit grant awarded
pursuant to this LTIP will be evidenced by a Restricted Stock Unit Agreement in
accordance with Section 4.3 of the Stock Plan, which will specify the number of
shares subject to the award, the vesting schedule, the payment provisions,
including dividend payment provisions, if any, and such other provisions as the
Committee determines including, without limitation, provisions regarding
continued employment with the Company, restrictions based upon the achievement
of specific Company-wide performance goals, time-based restrictions on vesting
following the attainment of performance goals,




--------------------------------------------------------------------------------

EXHIBIT 10.1

and/or restrictions under applicable federal or state securities laws.


6.Amendment or Termination of LTIP. Although it is intended that this LTIP be
used to determine awards of Restricted Stock Units under the Stock Plan for 2012
and future years, the Committee reserves the right to amend or terminate the
LTIP at any time, retroactively or otherwise.


7.Capitalized Terms. Capitalized terms used but not defined herein shall have
the meanings assigned to such terms pursuant to the Stock Plan.




